Case 1:20-cv-04044-JMF Document 38 Filed 12/23/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

155 WOOSTER LLC,

Plaintiff,
20-CV-4044 (IMF)
-V-
ORDER
LORI BRUNO, et al.,

Defendants.

 

JESSE M. FURMAN, United States District Judge:

On December 2, 2020, Plaintiff filed a motion for default judgment, ECF No. 30, against
Defendant Modern Manhattan, LLC d/b/a Linge Roset (“Modern Manhattan”) as to the first
cause of action in Plaintiff's Amended Complaint, ECF No. 8. To date, Modern Manhattan has
not appeared or otherwise opposed the motion for default judgment notwithstanding the Court’s
prior order that any opposition be filed by December 9, 2020. See ECF No. 26.

The Court held a hearing on December 15, 2020, regarding Plaintiff's motion. Modern
Manhattan did not appear for that hearing. At the hearing, the Court expressed concerns that the
Amended Complaint had not been validly served on Modern Manhattan because, based on the
record at the time, it was not apparent that the law firm Ciardi Ciardi & Astin was authorized to
accept service of the Amended Complaint on behalf of Modern Manhattan. See ECF No. 36.
Subsequently, on December 21, 2020, the Court received via ECF a signed letter from Lori
Bruno, Modern Manhattan’s member, confirming that Modern Manhattan had indeed authorized
Ciardi Ciardi & Astin to accept service on its behalf. See ECF No. 37.

In light of that filing, the Court is now satisfied that Modern Manhattan was properly
served with the Amended Complaint. Accordingly, the Court hereby ORDERS that judgment be
entered against Modern Manhattan in the amount of $1,340,580.01, without interest.

It is further ORDERED that Plaintiff serve Modern Manhattan via overnight courier with
a copy of this Order, along with ECF Nos. 36-37, and file proof of service on the docket by
December 29, 2020. The Clerk of Court is directed to terminate ECF No. 30, to enter judgment
against Modern Manhattan consistent with this Order, and to terminate Modern Manhattan as a
party. The proceedings remain stayed as to Defendant Bruno in light of her pending bankruptcy.

SO ORDERED. a ;
Dated: December 23, 2020

New York, New York SSE M-*FURMAN
nited States District Judge
